UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio September 30, 2013 (Unaudited) Common Stocks99.8% Shares Value ($) Automobiles & Components2.5% Delphi Automotive 3,020 176,428 General Motors 7,560 a,b 271,933 Johnson Controls 9,000 373,500 Banks5.1% Comerica 9,500 373,445 Fifth Third Bancorp 12,460 224,778 PNC Financial Services Group 5,370 389,057 Wells Fargo & Co. 17,500 723,100 Capital Goods6.5% Cummins 3,650 484,975 Eaton 6,650 457,786 General Electric 32,300 771,647 Honeywell International 5,580 463,363 Commercial & Professional Services.5% Pitney Bowes 9,280 a Consumer Durables & Apparel.7% PVH 1,970 Consumer Services.9% Carnival 9,020 Diversified Financials16.7% Ameriprise Financial 5,200 473,616 Bank of America 54,550 752,790 Berkshire Hathaway, Cl. B 2,840 b 322,368 Capital One Financial 2,740 188,348 Citigroup 17,400 844,074 Discover Financial Services 3,230 163,244 Goldman Sachs Group 3,690 583,795 ING US 11,040 322,478 Invesco 5,180 165,242 JPMorgan Chase & Co. 20,120 1,040,003 Morgan Stanley 11,870 319,897 TD Ameritrade Holding 14,740 385,893 Energy12.5% Anadarko Petroleum 4,410 410,086 Apache 4,830 411,226 Cameron International 5,830 b 340,297 Chevron 7,770 944,055 EOG Resources 1,050 177,744 Occidental Petroleum 16,690 1,561,183 Phillips 66 5,540 320,323 Exchange-Traded Funds1.0% iShares Russell 1000 Value ETF 3,870 Food & Staples Retailing1.4% CVS Caremark 8,380 Food, Beverage & Tobacco2.7% Archer-Daniels-Midland 4,470 164,675 Coca-Cola Enterprises 12,470 501,419 PepsiCo 2,730 217,035 Health Care Equipment & Services4.3% Aetna 3,740 239,435 Baxter International 4,170 273,927 Cigna 5,990 460,391 McKesson 3,470 445,201 Household & Personal Products.4% Avon Products 7,200 Insurance5.7% American International Group 9,230 448,855 Chubb 3,910 349,007 Hartford Financial Services Group 10,430 324,582 MetLife 9,880 463,866 Prudential Financial 3,980 310,360 Materials2.2% LyondellBasell Industries, Cl. A 6,170 451,829 Martin Marietta Materials 1,380 135,475 Vulcan Materials 2,890 149,731 Media7.4% News Corp., Cl. A 10,040 b 161,242 Omnicom Group 2,530 160,503 Time Warner 8,913 586,565 Twenty-First Century Fox 7,310 244,885 Viacom, Cl. B 7,900 660,282 Walt Disney 10,260 661,667 Pharmaceuticals, Biotech & Life Sciences9.0% AbbVie 4,530 202,627 Amgen 1,510 169,029 Eli Lilly & Co. 5,220 262,723 Johnson & Johnson 8,020 695,254 Merck & Co. 6,850 326,129 Pfizer 46,290 1,328,986 Retailing1.9% Best Buy 7,690 288,375 Kohl's 6,810 352,418 Semiconductors & Semiconductor Equipment5.6% Applied Materials 20,500 359,570 Avago Technologies 4,280 184,554 Micron Technology 13,320 b 232,700 Texas Instruments 18,910 761,506 Xilinx 7,320 343,015 Software & Services1.0% Google, Cl. A 175 b 153,284 Oracle 5,160 171,157 Technology Hardware & Equipment6.8% Apple 540 257,445 Cisco Systems 47,310 1,108,000 EMC 15,410 393,880 QUALCOMM 4,840 326,022 SanDisk 2,860 170,199 Transportation2.5% Delta Air Lines 9,570 225,756 FedEx 5,250 599,077 Utilities2.5% NextEra Energy 3,960 317,434 NRG Energy 18,500 505,605 Total Common Stocks (cost $27,511,903) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $27,513) 27,513 c Investment of Cash Collateral for Securities Loaned.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $154,512) 154,512 c Total Investments (cost $27,693,928) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF- Exchange Traded Fund a Security, or portion thereof, on loan. At September 30, 2013, the value of the fund's securities on loan was $303,105 and the value of the collateral held by the fund was $310,595, consisting of cash collateral of $154,512 and U.S. Government & Agency securities valued at $156,083. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciation on investments was $5,724,962 of which $6,151,246 related to appreciated investment securities and $426,284 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 16.7 Energy 12.5 Pharmaceuticals, Biotech & Life Sciences 9.0 Media 7.4 Technology Hardware & Equipment 6.8 Capital Goods 6.5 Insurance 5.7 Semiconductors & Semiconductor Equipment 5.6 Banks 5.1 Health Care Equipment & Services 4.3 Food, Beverage & Tobacco 2.7 Automobiles & Components 2.5 Transportation 2.5 Utilities 2.5 Materials 2.2 Retailing 1.9 Food & Staples Retailing 1.4 Exchange-Traded Funds 1.0 Software & Services 1.0 Consumer Services .9 Consumer Durables & Apparel .7 Commercial & Professional Services .5 Money Market Investments .5 Household & Personal Products .4 † Based on net assets. The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Midcap Stock Portfolio September 30, 2013 (Unaudited) Common Stocks99.8% Shares Value ($) Automobiles & Components1.2% Thor Industries 35,100 Banks3.6% Associated Banc-Corp 133,000 2,060,170 Cathay General Bancorp 50,500 1,180,185 Comerica 11,900 467,789 Popular 7,000 a 183,610 Regions Financial 100,700 932,482 Webster Financial 50,100 1,279,053 Capital Goods12.8% AECOM Technology 81,000 a 2,532,870 AGCO 13,500 815,670 Alliant Techsystems 27,600 2,692,656 IDEX 39,400 2,570,850 ITT 57,900 2,081,505 Lennox International 39,500 2,972,770 Lincoln Electric Holdings 38,000 2,531,560 Oshkosh 45,800 a 2,243,284 SPX 11,900 1,007,216 Valmont Industries 13,900 1,930,849 WABCO Holdings 2,300 a 193,798 Commercial & Professional Services1.6% Deluxe 60,700 2,528,762 Herman Miller 5,900 172,162 Consumer Durables & Apparel3.0% Carter's 4,800 364,272 Hanesbrands 48,900 3,046,959 PulteGroup 102,600 1,692,900 Consumer Services2.0% Bally Technologies 38,100 a 2,745,486 Domino's Pizza 3,600 244,620 Wyndham Worldwide 4,700 286,559 Diversified Financials4.8% American Capital 18,800 a 258,500 Greenhill & Co. 19,000 947,720 Moody's 3,700 260,221 SEI Investments 66,100 2,043,151 SLM 79,200 1,972,080 Waddell & Reed Financial, Cl. A 51,400 2,646,072 Energy3.1% HollyFrontier 28,100 1,183,291 Kosmos Energy 18,500 a 190,180 Marathon Petroleum 13,600 874,752 Patterson-UTI Energy 8,000 171,040 RPC 139,700 b 2,161,159 Valero Energy 15,700 536,155 Food, Beverage & Tobacco4.1% Hillshire Brands 75,800 2,330,092 Ingredion 40,800 2,699,736 Tootsie Roll Industries 11,639 b 358,714 Universal 28,100 b 1,431,133 Health Care Equipment & Services6.3% IDEXX Laboratories 15,300 a 1,524,645 Owens & Minor 6,500 b 224,835 Patterson 12,100 486,420 ResMed 64,100 b 3,385,762 Sirona Dental Systems 22,400 a 1,499,232 STERIS 31,100 1,336,056 Tenet Healthcare 4,100 a 168,879 Universal Health Services, Cl. B 26,300 1,972,237 Household & Personal Products1.6% Energizer Holdings 29,400 Insurance3.4% Everest Re Group 14,900 2,166,609 Lincoln National 12,600 529,074 Protective Life 40,800 1,736,040 XL Group 43,800 1,349,916 Materials9.5% Cytec Industries 5,900 480,024 Minerals Technologies 54,200 2,675,854 Olin 95,600 2,205,492 Packaging Corporation of America 55,000 3,139,950 Reliance Steel & Aluminum 37,000 2,710,990 Silgan Holdings 46,400 2,180,800 Worthington Industries 76,600 2,637,338 Media2.1% Scholastic 46,400 1,329,360 Valassis Communications 78,300 b 2,261,304 Pharmaceuticals, Biotech & Life Sciences5.4% Agilent Technologies 3,500 179,375 Charles River Laboratories International 54,400 a 2,516,544 Mettler-Toledo International 13,800 a 3,313,242 Salix Pharmaceuticals 3,100 a 207,328 United Therapeutics 36,600 a 2,885,910 Real Estate7.9% BRE Properties 24,400 c 1,238,544 Camden Property Trust 15,500 c 952,320 CBL & Associates Properties 87,100 c 1,663,610 Corrections Corporation of America 73,035 c 2,523,359 Extra Space Storage 12,500 c 571,875 Liberty Property Trust 32,100 c 1,142,760 National Retail Properties 37,200 b,c 1,183,704 Omega Healthcare Investors 44,500 c 1,329,215 Potlatch 26,900 c 1,067,392 Weingarten Realty Investors 52,500 c 1,539,825 Retailing5.4% Aaron's 39,200 1,085,840 American Eagle Outfitters 116,800 1,634,032 Chico's FAS 53,100 884,646 Dillard's, Cl. A 25,700 2,012,310 O'Reilly Automotive 8,700 a 1,110,033 PetSmart 14,900 1,136,274 Urban Outfitters 31,700 a 1,165,609 Semiconductors & Semiconductor Equipment.5% LSI 106,600 Software & Services11.0% AOL 15,200 a 525,616 Cadence Design Systems 188,500 a 2,544,750 CoreLogic 89,400 a 2,418,270 DST Systems 31,944 2,408,897 FactSet Research Systems 11,000 b 1,200,100 Fair Isaac 27,400 1,514,672 Intuit 11,000 729,410 NeuStar, Cl. A 54,100 a 2,676,868 Rovi 131,500 a 2,520,855 ValueClick 94,800 a 1,976,580 Technology Hardware & Equipment3.3% Brocade Communications Systems 125,600 a 1,011,080 Harris 42,000 2,490,600 Vishay Intertechnology 158,400 a,b 2,041,776 Transportation.6% Matson 40,500 Utilities6.6% Edison International 35,500 1,635,130 IDACORP 45,500 2,202,200 Pinnacle West Capital 23,900 1,308,286 PNM Resources 75,400 1,706,302 UGI 66,800 2,613,884 Wisconsin Energy 41,700 1,683,846 Total Common Stocks (cost $141,100,657) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $435,127) 435,127 d Investment of Cash Collateral for Securities Loaned5.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,225,767) 9,225,767 d Total Investments (cost $150,761,551) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2013, the value of the fund's securities on loan was $10,846,298 and the value of the collateral held by the fund was $11,113,715, consisting of cash collateral of $9,225,767 and U.S. Government and Agency securities valued at $1,887,948. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciated on investments was $26,888,003 of which $30,038,117 related to appreciated investment securities and $3,150,114 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 12.8 Software & Services 11.0 Materials 9.5 Real Estate 7.9 Utilities 6.6 Health Care Equipment & Services 6.3 Money Market Investments 5.7 Pharmaceuticals, Biotech & Life Sciences 5.4 Retailing 5.4 Diversified Financials 4.8 Food, Beverage & Tobacco 4.1 Banks 3.6 Insurance 3.4 Technology Hardware & Equipment 3.3 Energy 3.1 Consumer Durables & Apparel 3.0 Media 2.1 Consumer Services 2.0 Commercial & Professional Services 1.6 Household & Personal Products 1.6 Automobiles & Components 1.2 Transportation .6 Semiconductors & Semiconductor Equipment .5 † Based on net assets. The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio September 30, 2013 (Unaudited) Common Stocks97.8% Shares Value ($) Automobiles & Components.6% Dorman Products 12,350 611,942 Drew Industries 7,763 353,527 Spartan Motors 4,486 27,230 Standard Motor Products 10,328 332,148 Superior Industries International 10,606 189,105 Winnebago Industries 12,169 a 315,907 Banks7.6% Bank Mutual 27,428 171,974 Bank of the Ozarks 11,985 575,160 Banner 10,323 393,926 BBCN Bancorp 32,473 446,828 BofI Holding 5,196 a 337,013 Boston Private Financial Holdings 41,994 466,133 Brookline Bancorp 22,621 212,864 Cardinal Financial 13,773 227,668 City Holding 7,252 b 313,576 Columbia Banking System 26,486 654,204 Community Bank System 15,437 b 526,710 CVB Financial 38,119 515,369 Dime Community Bancshares 8,234 137,096 F.N.B. 60,567 734,678 First BanCorp 52,704 a 299,359 First Commonwealth Financial 46,272 351,204 First Financial Bancorp 24,831 376,686 First Financial Bankshares 12,345 b 726,133 First Midwest Bancorp 33,214 501,864 Glacier Bancorp 36,293 896,800 Hanmi Financial 17,972 297,796 Home Bancshares 23,076 700,818 Independent Bank 8,191 292,419 MB Financial 26,787 756,465 National Penn Bancshares 56,709 569,925 NBT Bankcorp 16,174 b 371,679 Northwest Bancshares 39,857 526,910 Old National Bancorp 44,610 633,462 Oritani Financial 22,502 370,383 PacWest Bancorp 15,377 528,354 Pinnacle Financial Partners 17,781 a 530,052 PrivateBancorp 32,189 688,845 Provident Financial Services 19,365 313,907 S&T Bancorp 13,709 332,032 Simmons First National, Cl. A 8,006 248,907 Sterling Bancorp 12,384 170,032 Susquehanna Bancshares 86,804 1,089,390 Taylor Capital Group 4,681 a 103,684 Texas Capital Bancshares 17,684 a 812,933 Tompkins Financial 3,455 159,690 TrustCo Bank 42,132 251,107 UMB Financial 14,835 806,134 Umpqua Holdings 56,026 b 908,742 United Bankshares 17,719 b 513,497 United Community Banks 23,138 a 347,070 ViewPoint Financial Group 14,598 301,741 Wilshire Bancorp 37,126 303,691 Wintrust Financial 19,294 792,405 Capital Goods9.9% A.O. Smith 36,904 1,668,061 AAON 15,589 414,044 AAR 20,686 565,348 Actuant, Cl. A 32,184 1,250,027 Aegion 16,845 a 399,732 Aerovironment 5,711 a 131,924 Albany International, Cl. A 13,360 479,223 American Science & Engineering 4,141 249,744 Apogee Enterprises 13,072 387,977 Applied Industrial Technologies 18,554 955,531 Astec Industries 8,853 318,354 AZZ 12,555 525,552 Barnes Group 23,392 816,849 Brady, Cl. A 21,628 659,654 Briggs & Stratton 26,316 b 529,478 CIRCOR International 8,074 502,041 Comfort Systems USA 20,110 338,049 Cubic 7,864 422,140 Curtiss-Wright 19,360 909,146 DXP Enterprises 4,421 a 349,126 Dycom Industries 14,232 a 398,354 EMCOR Group 29,882 1,169,283 Encore Wire 8,285 326,760 EnerSys 22,934 1,390,488 Engility Holdings 6,826 a 216,589 EnPro Industries 7,999 a 481,620 ESCO Technologies 10,291 341,970 Federal Signal 29,070 a 374,131 Franklin Electric 15,379 605,933 GenCorp 22,119 a,b 354,568 Gibraltar Industries 12,694 a 181,016 Griffon 16,616 208,365 II-VI 24,936 a 469,296 John Bean Technologies 15,809 393,328 Kaman 10,603 401,430 Kaydon 16,966 602,632 Lindsay 6,886 562,035 Lydall 11,720 a 201,232 Moog, Cl. A 19,198 a 1,126,347 Mueller Industries 13,351 743,250 National Presto Industries 3,323 b 233,972 Orbital Sciences 28,196 a 597,191 Powell Industries 2,685 a 164,564 Quanex Building Products 12,244 230,555 Simpson Manufacturing 16,422 534,865 Standex International 4,752 282,269 Teledyne Technologies 16,977 a 1,441,857 Tennant 9,358 580,196 Titan International 20,360 298,070 Toro 26,683 1,450,221 Universal Forest Products 6,831 287,585 Vicor 7,117 a 58,217 Watts Water Technologies, Cl. A 13,539 763,193 Commercial & Professional Services3.3% ABM Industries 20,305 540,519 CDI 9,581 146,685 Consolidated Graphics 4,355 a 244,141 Exponent 5,438 390,666 G&K Services, Cl. A 8,315 502,143 Healthcare Services Group 29,635 b 763,398 Heidrick & Struggles International 7,267 138,509 Insperity 9,294 349,454 Interface 26,467 525,105 Kelly Services, Cl. A 11,908 231,849 Korn/Ferry International 23,404 a 500,846 Mobile Mini 16,653 a 567,201 Navigant Consulting 25,159 a 388,958 On Assignment 18,084 a 596,772 Resources Connection 23,568 319,818 Tetra Tech 27,933 a 723,185 TrueBlue 17,956 a 431,124 UniFirst 7,655 799,335 United Stationers 20,054 872,349 Viad 11,458 285,877 WageWorks 12,657 a 638,546 Consumer Durables & Apparel4.9% Arctic Cat 7,578 432,325 Blyth 5,414 b 74,876 Brunswick 42,897 1,712,019 Callaway Golf 20,661 147,106 Crocs 43,985 a 598,636 Ethan Allen Interiors 12,862 358,464 Fifth & Pacific Companies 51,401 a 1,291,707 Helen of Troy 12,508 a 552,854 Iconix Brand Group 27,016 a 897,472 iRobot 11,801 a 444,544 JAKKS Pacific 9,325 b 41,869 La-Z-Boy 24,150 548,446 M/I Homes 10,923 a 225,232 Maidenform Brands 8,787 a 206,407 Meritage Homes 15,640 a 671,738 Movado Group 8,541 373,669 Oxford Industries 5,572 378,785 Perry Ellis International 8,779 165,396 Quiksilver 47,746 a 335,654 Ryland Group 22,831 925,569 Skechers USA, Cl. A 18,180 a 565,580 Standard Pacific 68,547 a,b 542,207 Steven Madden 17,986 a 968,186 Sturm Ruger & Co. 10,123 b 634,003 Universal Electronics 5,902 a 212,649 Wolverine World Wide 21,846 1,272,093 Consumer Services4.2% American Public Education 8,316 a,b 314,345 Biglari Holdings 710 a 292,996 BJ's Restaurants 9,299 a 267,067 Boyd Gaming 29,967 a 424,033 Buffalo Wild Wings 7,773 a 864,513 Capella Education 5,943 a 336,136 Career Education 18,464 a 50,961 CEC Entertainment 8,184 375,318 Corinthian Colleges 36,530 a 80,001 Cracker Barrel Old Country Store 9,941 1,026,309 DineEquity 8,056 555,864 Hillenbrand 25,070 686,166 Interval Leisure Group 18,954 447,883 ITT Educational Services 5,305 a,b 164,455 Jack in the Box 21,658 a 866,320 Lincoln Educational Services 6,070 27,983 Marcus 13,987 203,231 Marriott Vacations Worldwide 15,149 a 666,556 Monarch Casino & Resort 4,993 a 94,767 Multimedia Games Holding Company 12,809 a 442,551 Outerwall 13,492 a,b 674,465 Papa John's International 6,401 447,302 Pinnacle Entertainment 24,832 a 622,042 Red Robin Gourmet Burgers 5,855 a 416,290 Ruby Tuesday 23,781 a 178,357 Ruth's Hospitality Group 17,425 206,660 SHFL Entertainment 25,886 a 595,378 Sonic Automotive, Cl. A 15,865 377,587 Strayer Education 4,892 b 203,116 Texas Roadhouse 25,500 670,140 Universal Technical Institute 6,317 76,625 Diversified Financials3.8% Calamos Asset Management, Cl. A 11,271 112,597 Cash America International 14,512 657,103 Encore Capital Group 9,652 a,b 442,641 Evercore Partners, Cl. A 14,690 723,189 EZCORP, Cl. A 20,432 a 344,892 Financial Engines 20,899 1,242,237 First Cash Financial Services 13,123 a 760,478 HFF, Cl. A 16,613 416,156 Interactive Brokers Group, Cl. A 19,845 372,491 Investment Technology Group 15,055 a 236,665 MarketAxess Holdings 17,275 1,037,191 Piper Jaffray 6,596 a 226,177 Portfolio Recovery Associates 23,613 a 1,415,363 Prospect Capital 109,284 b 1,221,795 Stifel Financial 24,671 a 1,016,939 Virtus Investment Partners 3,148 a 511,991 World Acceptance 5,952 a,b 535,204 Energy4.6% Approach Resources 12,478 a,b 327,922 Basic Energy Services 11,848 a 149,759 Bristow Group 16,655 1,211,818 C&J Energy Services 22,160 a,b 444,973 Carrizo Oil & Gas 17,361 a 647,739 Cloud Peak Energy 24,501 a 359,430 Comstock Resources 21,770 346,361 Contango Oil & Gas 5,976 219,618 ERA Group 7,571 a 205,780 Exterran Holdings 29,449 a 811,909 Forest Oil 52,209 a 318,475 Geospace Technologies 5,719 a 482,112 Gulf Island Fabrication 5,670 138,972 Gulfport Energy 33,496 a 2,155,133 Hornbeck Offshore Services 14,327 a 822,943 ION Geophysical 39,902 a 207,490 Matrix Service 13,933 a 273,365 Newpark Resources 39,394 a 498,728 Northern Oil and Gas 27,469 a 396,378 PDC Energy 14,420 a 858,567 Penn Virginia 23,933 a 159,154 PetroQuest Energy 37,666 a 151,041 Pioneer Energy Services 18,661 a 140,144 SEACOR Holdings 9,181 830,330 Stone Energy 24,685 a 800,535 Swift Energy 18,435 a,b 210,528 Tesco 13,804 a 228,732 TETRA Technologies 36,670 a 459,475 Food & Staples Retailing.7% Andersons 7,218 504,538 Casey's General Stores 16,457 1,209,589 Nash Finch 5,765 152,254 Spartan Stores 10,404 229,512 Food, Beverage & Tobacco2.8% Alliance One International 39,045 a 113,621 Annie's 6,452 a 316,793 B&G Foods 23,675 817,971 Boston Beer, Cl. A 3,568 a 871,341 Cal-Maine Foods 5,946 286,003 Calavo Growers 2,945 b 89,057 Darling International 51,882 a 1,097,823 Diamond Foods 7,690 a 181,330 Hain Celestial Group 20,241 a 1,560,986 J&J Snack Foods 7,052 569,237 Sanderson Farms 10,222 666,883 Seneca Foods, Cl. A 4,596 a 138,294 Snyders-Lance 19,490 562,286 TreeHouse Foods 16,007 a 1,069,748 Health Care Equipment & Services7.3% Abaxis 9,313 392,077 ABIOMED 17,068 a,b 325,487 Air Methods 14,534 619,148 Align Technology 32,328 a 1,555,623 Almost Family 3,276 63,653 Amedisys 11,034 a 190,005 AMN Healthcare Services 24,193 a 332,896 AmSurg 12,561 a 498,672 Analogic 6,254 516,831 Bio-Reference Labs 12,606 a,b 376,667 Cantel Medical 11,845 377,263 Centene 26,140 a 1,671,914 Chemed 9,724 b 695,266 Computer Programs & Systems 3,451 201,883 CONMED 15,110 513,589 CorVel 5,488 a 202,891 Cross Country Healthcare 6,587 a 39,917 CryoLife 20,291 142,037 Cyberonics 11,800 a 598,732 Cynosure, Cl. A 7,352 a 167,699 Ensign Group 7,838 322,220 Gentiva Health Services 14,552 a 175,206 Greatbatch 11,026 a 375,215 Haemonetics 21,389 a 852,993 Hanger 13,340 a 450,358 HealthStream 8,219 a 311,336 Healthways 12,930 a 239,334 ICU Medical 5,891 a 400,176 Integra LifeSciences Holdings 7,606 a 306,141 Invacare 12,410 214,321 IPC The Hospitalist 6,648 a 339,114 Kindred Healthcare 21,633 290,531 Landauer 2,835 145,294 LHC Group 9,125 a 214,072 Magellan Health Services 13,656 a 818,814 Medidata Solutions 10,393 a 1,028,179 Meridian Bioscience 22,221 b 525,527 Merit Medical Systems 11,892 a 144,250 Molina Healthcare 13,917 a 495,445 MWI Veterinary Supply 5,158 a 770,399 Natus Medical 12,735 a 180,582 Neogen 9,342 a 567,246 NuVasive 22,257 a 545,074 Omnicell 15,899 a 376,488 PharMerica 17,303 a 229,611 Quality Systems 17,926 389,532 SurModics 9,751 a 231,879 Symmetry Medical 21,359 a 174,289 West Pharmaceutical Services 29,390 1,209,398 Household & Personal Products.6% Central Garden & Pet, Cl. A 17,648 a 120,889 Inter Parfums 9,602 287,964 Medifast 8,178 a 219,906 Prestige Brands Holdings 21,240 a 639,749 WD-40 7,038 456,766 Insurance1.9% AMERISAFE 8,589 304,995 eHealth 7,144 a 230,465 Employers Holdings 17,012 505,937 Horace Mann Educators 18,812 533,885 Infinity Property & Casualty 4,222 272,741 Meadowbrook Insurance Group 13,762 89,453 Navigators Group 4,852 a 280,300 ProAssurance 26,265 1,183,501 RLI 6,769 591,746 Safety Insurance Group 4,396 232,856 Selective Insurance Group 26,523 649,813 Stewart Information Services 12,207 390,502 Tower Group International 12,474 87,318 United Fire Group 12,000 365,640 Materials5.7% A. Schulman 13,269 390,905 A.M. Castle & Co. 8,155 a 131,295 AK Steel Holding 54,931 a,b 205,991 AMCOL International 13,033 425,918 American Vanguard 11,480 309,042 Balchem 12,419 642,683 Calgon Carbon 27,875 a 529,346 Century Aluminum 23,769 a 191,340 Clearwater Paper 8,407 a 401,602 Deltic Timber 3,606 234,895 Flotek Industries 19,896 a 457,608 Glatfelter 19,909 538,937 Globe Specialty Metals 30,663 472,517 H.B. Fuller 23,146 1,045,968 Hawkins 2,111 79,669 Haynes International 5,132 232,634 Headwaters 30,332 a 272,685 Innophos Holdings 10,964 578,680 Kaiser Aluminum 8,672 617,880 KapStone Paper and Packaging 17,021 728,499 Koppers Holdings 11,715 499,645 Kraton Performance Polymers 14,345 a 281,019 LSB Industries 5,969 a 200,141 Materion 8,997 288,444 Myers Industries 15,761 316,954 Neenah Paper 6,259 246,041 Olympic Steel 5,425 150,706 OM Group 15,318 a 517,442 PolyOne 43,216 1,327,163 Quaker Chemical 7,193 525,449 RTI International Metals 13,460 a 431,258 Schweitzer-Mauduit International 15,807 956,798 Stepan 7,990 461,263 Stillwater Mining 50,101 a 551,612 SunCoke Energy 37,274 a,b 633,658 Texas Industries 8,943 a 593,010 Tredegar 10,047 261,222 Wausau Paper 15,679 203,670 Zep 7,655 124,470 Media.6% Digital Generation 8,833 a,b 114,211 E.W. Scripps, Cl. A 16,627 a 305,105 Harte-Hanks 21,391 188,883 Live Nation 64,893 a 1,203,765 Pharmaceuticals, Biotech & Life Sciences2.9% Acorda Therapeutics 16,942 a 580,772 Affymetrix 33,966 a 210,589 Akorn 35,134 a 691,437 ArQule 29,677 a 69,147 Cambrex 14,490 a 191,268 Emergent BioSolutions 15,608 a 297,332 Hi-Tech Pharmacal 4,874 210,313 Impax Laboratories 28,442 a 583,345 Luminex 17,709 a 354,180 Medicines 26,686 a 894,515 Momenta Pharmaceuticals 20,087 a 289,052 PAREXEL International 27,046 a 1,358,521 Questcor Pharmaceuticals 26,175 b 1,518,150 Spectrum Pharmaceuticals 21,529 b 180,628 ViroPharma 28,233 a,b 1,109,557 Real Estate7.5% Acadia Realty Trust 21,698 c 535,507 Agree Realty 5,681 c 171,453 Associated Estates Realty 22,029 b,c 328,452 Capstead Mortgage 43,234 c 508,864 Cedar Realty Trust 39,978 c 207,086 Colonial Properties Trust 37,402 c 841,171 Coresite Realty 9,142 c 310,279 Cousins Properties 83,462 c 858,824 DiamondRock Hospitality 82,172 c 876,775 EastGroup Properties 13,417 c 794,421 EPR Properties 22,972 c 1,119,655 Forestar Group 16,497 a,c 355,180 Franklin Street Properties 39,361 c 501,459 Geo Group 34,978 1,163,018 Getty Realty 7,845 c 152,428 Government Properties Income Trust 27,480 c 657,596 Healthcare Realty Trust 39,494 c 912,706 Inland Real Estate 47,446 c 485,373 Kite Realty Group Trust 34,934 c 207,159 LaSalle Hotel Properties 44,968 c 1,282,487 Lexington Realty Trust 83,293 b,c 935,380 LTC Properties 16,014 c 608,212 Medical Properties Trust 79,312 c 965,227 Mid-America Apartment Communities 20,599 c 1,287,437 Parkway Properties 14,285 c 253,844 Pennsylvania Real Estate Investment Trust 31,035 c 580,355 Post Properties 25,349 c 1,141,212 PS Business Parks 9,208 c 687,101 Sabra Health Care 14,930 c 343,539 Saul Centers 3,911 c 180,884 Sovran Self Storage 15,459 c 1,169,937 Tanger Factory Outlet Centers 45,512 c 1,485,967 Universal Health Realty Income Trust 4,265 c 178,576 Urstadt Biddle Properties, Cl. A 9,091 c 180,729 Retailing5.2% Barnes & Noble 16,691 a 215,982 Big 5 Sporting Goods 9,869 158,694 Blue Nile 4,791 a 196,096 Brown Shoe Company 21,285 499,559 Buckle 11,962 b 646,546 Cato, Cl. A 11,573 323,813 Children's Place Retail Stores 11,293 a 653,413 Christopher & Banks 15,615 a 112,584 Finish Line, Cl. A 20,191 502,150 Francesca's Holdings 22,588 a,b 421,040 Fred's, Cl. A 17,024 266,426 Genesco 10,090 a 661,702 Group 1 Automotive 8,762 680,632 Haverty Furniture 10,167 249,397 Hibbett Sports 11,798 a 662,458 JOS. A. Bank Clothiers 11,830 a,b 520,047 Kirkland's 7,728 a 142,504 Lithia Motors, Cl. A 8,896 649,052 Lumber Liquidators Holdings 13,014 a,b 1,387,943 MarineMax 7,981 a 97,368 Men's Wearhouse 22,715 773,446 Monro Muffler Brake 12,363 574,756 NutriSystem 10,892 156,627 OfficeMax 40,130 513,263 PEP Boys-Manny Moe & Jack 21,982 a 274,116 PetMed Express 8,120 b 132,275 Pool 20,478 1,149,430 Select Comfort 23,678 a 576,559 Sonic 27,294 a 484,468 Stage Stores 14,668 281,626 Stein Mart 13,136 180,226 Tuesday Morning 20,624 a 314,928 Vitamin Shoppe 13,103 a 573,256 VOXX International 7,055 a 96,653 Zale 12,238 a 186,018 Zumiez 10,052 a 276,782 Semiconductors & Semiconductor Equipment3.7% Advanced Energy Industries 18,930 a 331,654 ATMI 12,111 a 321,184 Brooks Automation 25,010 232,843 Cabot Microelectronics 11,742 a 452,302 Ceva 8,215 a 141,709 Cirrus Logic 32,577 a,b 738,846 Cohu 10,332 b 112,722 Diodes 14,390 a 352,555 DSP Group 13,357 a,b 94,167 Entropic Communications 41,284 a 180,824 Exar 24,887 a 333,735 GT Advanced Technologies 50,086 a,b 426,232 Hittite Microwave 12,821 a 837,852 Kopin 33,071 a 133,276 Kulicke & Soffa Industries 39,138 a 452,044 Micrel 15,627 142,362 Microsemi 42,472 a 1,029,946 MKS Instruments 26,257 698,174 Monolithic Power Systems 12,417 375,987 Nanometrics 4,615 a 74,394 Pericom Semiconductor 18,958 a 147,872 Power Integrations 14,736 797,954 Rubicon Technology 5,484 a,b 66,411 Rudolph Technologies 14,585 a 166,269 Sigma Designs 11,989 a 67,019 Supertex 7,253 183,791 Tessera Technologies 19,840 383,904 TriQuint Semiconductor 65,042 a 528,791 Ultratech 13,443 a 407,323 Veeco Instruments 17,009 a 633,245 Volterra Semiconductor 9,264 a 213,072 Software & Services7.2% Blackbaud 22,676 885,271 Blucora 15,842 a 364,049 Bottomline Technologies 16,528 a 460,801 CACI International, Cl. A 11,701 a 808,656 Cardtronics 22,628 a 839,499 CIBER 27,944 a 92,215 comScore 14,136 a 409,520 CSG Systems International 17,029 426,576 DealerTrack Technologies 17,821 a 763,452 Dice Holdings 24,975 a 212,537 Digital River 17,051 a 304,701 Ebix 16,562 b 164,626 EPIQ Systems 14,311 189,191 ExlService Holdings 14,753 a 420,165 Forrester Research 6,358 233,720 Heartland Payment Systems 17,890 b 710,591 Higher One Holdings 19,268 a,b 147,786 iGATE 14,596 a 405,185 Interactive Intelligence Group 5,435 a 345,068 j2 Global 18,733 b 927,658 Liquidity Services 9,912 a,b 332,647 LivePerson 19,892 a 187,780 LogMeIn 9,022 a 280,133 Manhattan Associates 9,635 a 919,661 MAXIMUS 30,030 1,352,551 MicroStrategy, Cl. A 3,465 a 359,528 Monotype Imaging Holdings 19,084 546,947 NetScout Systems 19,142 a 489,461 NIC 24,397 563,815 OpenTable 10,061 a 704,069 Perficient 17,305 a 317,720 Progress Software 27,820 a 719,982 QuinStreet 10,892 a 102,929 Sourcefire 13,609 a 1,033,195 Stamps.com 5,726 a 262,995 SYKES Enterprises 17,396 a 311,562 Synchronoss Technologies 13,984 a 532,231 Take-Two Interactive Software 38,435 a 697,980 Tangoe 14,111 a 336,688 TeleTech Holdings 12,172 a 305,395 Tyler Technologies 11,898 a 1,040,718 United Online 42,098 335,942 VASCO Data Security International 12,191 a 96,187 Virtusa 7,339 a 213,271 XO Group 16,836 a 217,521 Technology Hardware & Equipment7.2% Agilysys 10,199 a 121,572 Anixter International 12,635 a 1,107,584 ARRIS Group 56,464 a 963,276 Avid Technology 18,327 a 109,962 Badger Meter 6,473 300,995 Bel Fuse, Cl. B 4,678 81,584 Belden 19,517 1,250,064 Benchmark Electronics 28,764 a 658,408 Black Box 7,708 236,173 CalAmp 14,120 a 248,936 Checkpoint Systems 23,795 a 397,377 Cognex 34,940 1,095,718 Coherent 12,443 764,622 Comtech Telecommunications 10,106 245,778 CTS 14,660 231,188 Daktronics 20,749 232,181 Digi International 8,832 a 88,408 DTS 4,712 a 98,952 Electro Scientific Industries 14,370 168,273 Electronics for Imaging 20,976 a 664,520 FARO Technologies 7,367 a 310,666 FEI 18,747 1,645,987 Harmonic 47,996 a 369,089 Insight Enterprises 23,158 a 438,149 Ixia 23,757 a 372,272 Littelfuse 9,746 762,332 Measurement Specialties 6,606 a 358,309 Mercury Systems 8,112 a 81,039 Methode Electronics 12,640 353,920 MTS Systems 6,607 425,160 NETGEAR 15,402 a 475,306 Newport 18,253 a 285,294 Oplink Communications 8,606 a 161,965 OSI Systems 7,248 a 539,759 Park Electrochemical 7,368 211,093 PC-Tel 8,368 74,057 Plexus 16,339 a 607,811 Procera Networks 6,721 a 104,108 QLogic 32,592 a 356,556 Rofin-Sinar Technologies 15,886 a 384,600 Rogers 7,848 a 466,799 ScanSource 14,943 a 517,028 Super Micro Computer 10,040 a 135,942 Symmetricom 29,755 a 143,419 Synaptics 14,694 a 650,650 SYNNEX 12,991 a 798,297 TTM Technologies 20,468 a 199,563 ViaSat 17,505 a 1,115,944 Telecommunication Services.4% Atlantic Tele-Network 5,718 298,079 Cbeyond 16,460 a 105,509 Cincinnati Bell 76,418 a 207,857 General Communication, Cl. A 22,132 a 210,697 Lumos Networks 5,197 112,619 NTELOS Holdings 10,360 b 194,768 USA Mobility 11,989 169,764 Transportation1.8% Allegiant Travel 7,188 757,328 Arkansas Best 9,749 250,257 Atlas Air Worldwide Holdings 9,967 a 459,578 Forward Air 13,988 564,416 Heartland Express 19,901 282,395 Hub Group, Cl. A 17,847 a 700,138 Knight Transportation 31,418 519,025 Old Dominion Freight Line 32,891 a 1,512,657 SkyWest 26,671 387,263 Utilities3.4% Allete 15,018 725,369 American States Water 19,760 544,586 Avista 24,759 653,638 El Paso Electric 19,940 665,996 Laclede Group 12,444 559,980 New Jersey Resources 17,221 758,585 Northwest Natural Gas 10,922 458,506 NorthWestern 18,306 822,306 Piedmont Natural Gas 32,249 b 1,060,347 South Jersey Industries 13,093 766,988 Southwest Gas 22,741 1,137,050 UIL Holdings 27,667 1,028,659 UNS Energy 20,694 964,754 Total Common Stocks (cost $191,062,780) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.02%, 3/13/14 50,000 d 49,995 0.04%, 12/5/13 210,000 d 210,000 Total Short-Term Investments (cost $259,981) Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,675,955) 3,675,955 e Investment of Cash Collateral for Securities Loaned6.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $18,262,878) 18,262,878 e Total Investments (cost $213,261,594) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2013, the value of the fund's securities on loan was $18,923,471 and the value of the collateral held by the fund was $19,408,003, consisting of cash collateral of $18,262,878 and U.S. Government and Agency securities valued at $1,145,125. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciated on investments was $100,694,049 of which $106,971,509 related to appreciated investment securities and $6,277,460 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 9.9 Banks 7.6 Real Estate 7.5 Short-Term/Money Market Investments 7.4 Health Care Equipment & Services 7.3 Software & Services 7.2 Technology Hardware & Equipment 7.2 Materials 5.7 Retailing 5.2 Consumer Durables & Apparel 4.9 Energy 4.6 Consumer Services 4.2 Diversified Financials 3.8 Semiconductors & Semiconductor Equipment 3.7 Utilities 3.4 Commercial & Professional Services 3.3 Pharmaceuticals, Biotech & Life Sciences 2.9 Food, Beverage & Tobacco 2.8 Insurance 1.9 Transportation 1.8 Food & Staples Retailing .7 Automobiles & Components .6 Household & Personal Products .6 Media .6 Telecommunication Services .4 † Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2013 (Unaudited) The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended September 30, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio September 30, 2013 (Unaudited) Common Stocks98.2% Shares Value ($) Application Software6.7% Adobe Systems 129,290 a 6,715,323 salesforce.com 197,790 a 10,267,279 Communications Equipment16.2% Ciena 468,180 a 11,695,136 Ericsson, ADR 390,940 5,219,049 JDS Uniphase 490,410 a 7,213,931 Juniper Networks 552,890 a 10,980,395 QUALCOMM 91,820 6,184,995 Computer Storage & Peripherals5.7% EMC 332,060 8,487,454 SanDisk 103,580 6,164,046 Data Processing & Outsourced Services6.5% Automatic Data Processing 136,550 9,883,489 MasterCard, Cl. A 10,020 6,741,256 Electronic Components2.5% Amphenol, Cl. A 81,250 Internet Retail8.2% Amazon.com 31,280 a 9,779,379 priceline.com 11,070 a 11,191,217 Internet Software & Services15.7% Akamai Technologies 174,650 a,b 9,029,405 Facebook, Cl. A 322,810 a 16,217,974 Google, Cl. A 10,590 a 9,275,887 LinkedIn, Cl. A 22,710 a 5,588,023 IT Consulting & Other Services5.1% Cognizant Technology Solutions, Cl. A 90,605 a 7,440,483 International Business Machines 30,160 5,585,029 Semiconductor Equipment4.4% Applied Materials 632,580 Semiconductors19.5% Analog Devices 213,860 10,062,113 Avago Technologies 132,010 5,692,271 Micron Technology 356,050 a 6,220,193 Taiwan Semiconductor Manufacturing, ADR 241,870 4,102,115 Texas Instruments 285,430 11,494,266 Xilinx 257,670 12,074,416 Systems Software5.7% Microsoft 245,400 8,174,274 ServiceNow 122,490 a,b 6,363,356 Wireless Telecommunication Services2.0% T-Mobile US 192,390 a Total Common Stocks (cost $191,474,022) Other Investment2.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,113,037) 5,113,037 c Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,220,911) 1,220,911 c Total Investments (cost $197,807,970) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2013, the value of the fund's securities on loan was $1,189,309 and the value of the collateral held by the fund was $1,220,911. c Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciation on investments was $58,747,678 of which $60,024,179 related to appreciated investment securities and $1,276,501 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Semiconductors 19.5 Communications Equipment 16.2 Internet Software & Services 15.7 Internet Retail 8.2 Application Software 6.7 Data Processing & Outsourced Services 6.5 Computer Storage & Peripherals 5.7 Systems Software 5.7 IT Consulting & Other Services 5.1 Semiconductor Equipment 4.4 Electronic Components 2.5 Money Market Investments 2.5 Wireless Telecommunication Services 2.0 † Based on net assets. The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 By: /s/ James Windels James Windels Treasurer Date: November 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
